DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 06/10/2021, claim 1 is amended; claims 2-3 are cancelled. The specification is amended by introducing more descriptive title; hence the previous objection to specification has been withdrawn. Applicant further argued that the references, Tang and Van do not disclosed, including the currently amend claim 1 limitation, such as … at least one temperature sensor connected in a 1:1 manner to at least one battery cell of a battery pack to be charged  or discharged and each configured to sense temperature of one of the at least one battery cell and the controller sets variable, as the reference temperature, a battery cell average temperature calculated by collecting temperature information of the at least one battery cell sensed; and determining the temperature of each cell based on the detected intercept frequency detected for each battery cell and the stored data modeling the operation of the battery cell… found persuasive, and the previous rejections have been withdrawn.
Claim 1 is allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 17 limitations: “ … a battery management system using temperature information …  A battery management system using temperature information … at least one switch connected to and the controller configured to collect temperature information of the at least one battery cell sensed by the at least one temperature sensor at predetermined time intervals, output a PWM signal corresponding to each of the at least one switch by reducing an output frequency of the PWM signal to be lower than an output frequency of a previous PWM signal output immediately before the output of the PWM signal so as to allow each of the at least one switch to perform the cell balancing function without being overheated …” in combination with the remaining claim elements as set forth in claim 1. 
Therefore claims 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859